 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JERRY GRIFFIN, et. al,                                No. 2:19-cv-01477-MCE-DB
12
        Plaintiffs,                                        ORDER GRANTING STATE
13                                                         DEFENDANTS’ UNOPPOSED REQUEST
                      v.                                   FOR LEAVE TO FILE A SINGLE,
14                                                         COMBINED OVERSIZED OPPOSITION
                                                           BRIEF TO PLAINTIFFS’ MOTIONS
15   ALEX PADILLA,                                         FOR PRELIMINARY INJUNCTION IN
                                                           THE RELATED CASES AND
16                                                         PERMITTING ENLARGMENT OF
        Defendant.                                         REPLIES
17

18

19   DONALD J. TRUMP, et al.,
20     Plaintiffs,                                         No. 2:19-cv-01501-MCE-DB
21                    v.
22   ALEX PADILLA, et al,
23     Defendants
24

25
             (caption continued on next page)
26
27

28

                      Order re Combined Oversized Br. (2:19-cv-1477/19-cv-1501/19-cv-1506/19-cv-1507/19-cv-1659)
 1

 2

 3

 4   MELISSA MELENDEZ, et. al.,                           No. 2:19-cv-01506-MCE-DB
 5     Plaintiffs,
 6                   v.
 7
     GAVIN NEWSOM, et al.,
 8
       Defendants.
 9

10   JEFFREY S. KOENIG,                                   No. 2:19-cv-01507-MCE-DB
11     Plaintiff,
12                   v.
13
     GAVIN CHRISTOPHER NEWSOM, et al.,
14
       Defendants.
15

16
     ROQUE ROCKY DE LA FUENTE,                            No. 2:19-cv-01659-MCE-DB
17

18     Plaintiff,
19
                      v.
20
21   ALEX PADILLA,
22
       Defendant.
23

24

25

26
27

28


     Order re Combined Oversized Br. (2:19-cv-1477/19-cv-1501/19-cv-1506/19-cv-1507/19-cv-1659)
 1            Upon considering the State Defendants’ unopposed request for leave to file a single,

 2   combined brief with an enlarged page limit of 40 pages in opposition to the motions for

 3   preliminary injunction filed by plaintiffs in the five related cases pending before this Court:

 4       •     Griffin v. Padilla, Case No. 2:19-cv-01477

 5       •     Donald J. Trump for President, Inc. v. Padilla, Case No. 2:19-cv-01501

 6       •     Melendez v. Newsom, Case No. 2:19-cv-01506

 7       •     Koenig v. Padilla, Case No. 2:19-cv-01507

 8       •     De La Fuente v. Padilla, Case No. 2:19-cv-01659;

 9           IT IS HEREBY ORDERED as follows:

10           The request is GRANTED. The State Defendants in the five cases above may file a single,

11   combined brief with an enlarged limit of 40 pages in opposition to the motions for preliminary

12   injunction in the above-referenced cases.

13           Given the enlarged length of the State Defendants’ Opposition, the court will also permit

14   reply memoranda of up to 20 pages in length.

15           IT IS SO ORDERED.

16   Dated: August 29, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                                         1
                      Order re Combined Oversized Br. (2:19-cv-1477/19-cv-1501/19-cv-1506/19-cv-1507/19-cv-1659)
